          Case 1:19-cr-00677-LTS Document 112
                                          111 Filed 08/20/21
                                                    08/19/21 Page 1 of 2



                                         LAW OFFICE OF
                            Jacob Barclay Mitchell, Esq.
                                   140 Broadway, Suite 4611
                                   New York, New York 10005

TELEPHONE: (212) 204-2574                                E-MAIL: jacobbarclaymitchell@gmail.com
CELLULAR: (540) 273-3400                                 FACSIMILE: (212) 858-7750



August 19, 2021

VIA ECF

Hon. Laura T. Swain                                       MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Paul-Hudgins (Armando Barbier)
       19-Cr-677 (LTS)

Dear Judge Swain:

I am counsel to Armando Barbier, one of the defendants in the above captioned case. I write to
request permission for Mr. Barbier to have his electronic monitoring device removed
approximately 3 months early.

On March 8, 2021, Mr. Barbier was sentenced by this Court to time served. Additionally, Mr.
Barbier was sentenced to three years of supervised release with the special condition of eight
months home confinement while wearing an electronic monitoring device.

The reason for this request is so that Mr. Barbier can resume work at his previous job with Take
Me To The Water Swim School. The monitor currently prohibits him from performing this job
because it cannot be submerged in water.

By allowing Mr. Barbier to have his ankle monitor removed early and resume working, where
he previously worked for the past ten years, Mr. Barbier will be in a better position to help
himself and his family and continue to be a contributing member of society.

I have consulted with Probation officer Adam Pakula and Assistant United States Attorney
Elizabeth Espinosa and neither party objects.    The modification request is granted. Docket entry no.
                                                  111 is resolved. SO ORDERED.
Respectfully submitted,                           /s/ Laura Taylor Swain, Chief USDJ 8/20/2021
       Case 1:19-cr-00677-LTS Document 112
                                       111 Filed 08/20/21
                                                 08/19/21 Page 2 of 2




_____/S/________
Jacob Mitchell
